DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Wagner et al (U.S. 20120247049).
In re Claims 1-5, 8, 16 and 18 Wagner teaches  a siding panel (102) having a length extending from a first end to a second end, a width extending from an upper side (108) to a lower side(110), and a depth extending from a rear elevation to a front elevation, the siding panel comprising: a fastening strip with holes (152) for nails(154) at the upper side and disposed at the rear elevation; an upper lock (124) adjacent to the fastening strip; a lower lock(126) at the lower side; and a panel body extending from the upper lock to the lower lock, the panel body having a contoured profile (120,122) including: an upper edge that is disposed at the front elevation and abuts the upper lock, a lower edge that is disposed at the front elevation and abuts the lower lock, and a first section disposed between the upper edge and the lower edge that projects toward the rear elevation of the siding panel to a first trough(120) that is disposed at the rear elevation.  The first section has sides that are flat/straight and at an angle.  The first section projects substantially parallel to the depth direction of the siding pane. The first trough includes a planar rear section that is perpendicular to the depth direction.  A cross section of the contoured profile is substantially uniform along the length of the siding panel (Figures 1-5, annotated Figures)

    PNG
    media_image1.png
    235
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    330
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    322
    479
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    704
    483
    media_image4.png
    Greyscale
 
In re Claims 6, Wagner teaches the contoured profile includes a second section that projects from the first trough to a peak disposed between the upper edge and the lower edge.  The peak has a planar front section that is perpendicular to the depth direction.  (Figures 1-5, annotated Figures)

    PNG
    media_image5.png
    704
    483
    media_image5.png
    Greyscale

In re Claims 9 and 10, the examiner notes that the siding panel teaches multiple channels (120).  While one such channel can be considered a trough, another separate channel could be considered the groove.  The channel/groove extends the length of the siding panel and is at/in proximity to a peak (122)  (Figures 1-5, annotated Figures)
In re Claim 11, the examiner noted the claim requires a bead extending along the length of the profile.  Beads can be broadly defined as a projecting rim or band.  The examiner notes that Paragraph 54 of the specification describes a bead formed as a folded section of panel body.  Therefore, one of the projecting ridges (102) taught by Wagner could be considered a bead.  One of the corners of a ridge (102) that define the transition to the channels (120) could also be considered a bead since they are a folded section of the panel body.  (Figures 1-5, annotated Figures)
In re Claims 12-13 and 15, Wagner teaches that the upper lock includes a recess configured to receive a hook insert of the lower lock.  The recess includes a constricted opening.  The recess is disposed at the base of a cavity, and the insert is disposed at the end of a leg.  (Figures 1-5, annotated Figures)

    PNG
    media_image6.png
    529
    498
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (U.S. 20120247049).
In re Claim 17, Wagner has been previously discussed but does not teach panel with a depth is at least 2 inches and no more than 8 inches; the length of the siding panel is at least 3 feet and no more than 30 feet; the width of the panel body is at least 4 inches and is no more than 24 inches, and a material thickness in a range from 0.03 inches to 0.20 inches.  It would have been obvious to one having ordinary skill in the art at the time of filing to have a panel with dimensions in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A panel is this size range would be durable and would allow for coverage of a substantial wall area.  
In re Claims 19, Wagner teaches siding system/kit comprising: a support/wall structure (WST); a first siding panel (102) and a second siding panel (102), each according to claim 1, wherein the first siding panel is attached to the support structure and has a panel body with a first contoured profile; and the second siding panel is attached to the support structure and coupled to the first siding panel.  (Figures 1-5, annotated Figures)
Wagner does not teach that the second side panel and has a panel body with a second contoured profile that is different from the first contoured profile.  The examiner notes that both panels shown in Figures 1 and 2 have the same number of channels/troughs (120) and peaks (122).  Having one panel with fewer channels and peaks would be obvious as this would allow for panels of different sizes.  Changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  A narrower panel would fewer channel and peaks (and therefore a different profile) might be needed to fill in a wall space smaller than that covered by a typical siding panel.  This narrower panel would still be attached to the standard sized panels covering the wall surface.
Claims 1, 12, 13, 15, and 18- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (U.S. 20120102382).
In re Claims 1 and 18-20, Shaw teaches a siding system/kit with a support structure/wall; a first siding panel and a second siding panel, each of the first siding panel and second siding panel having a length extending from a first end to a second end, a width extending from an upper side to a lower side, and a depth extending from a rear elevation to a front elevation, and comprising: a fastening strip (748) for fasteners (794) at the upper side and disposed at the rear elevation; an upper lock adjacent to the fastening strip; a lower lock at the lower side; and a panel body extending from the upper lock to the lower lock, the panel body having a contoured profile including: an upper edge that is disposed at the front elevation and abuts the upper lock, a lower edge that is disposed at the front elevation and abuts the lower lock, and a first section disposed between the upper edge and the lower edge, wherein the first siding panel is attached to the support structure by fasteners (794); and the second siding panel is coupled to the first siding panel  and is therefore attached to the support structure.  Fasteners (794) project through holes in the fastening strip (748).  (Figures 1-7, annotated Figures; paragraph 0003)
Figure 3 shows that the that the lower edge of the panel body of the first siding panel is in a near abutting position to the the upper edge of the panel body of the second siding panel.  Having these edges contact each other would be obvious given their extremely close proximity.  The panels are made from flexible metal or plastic materials so abutting contact either during installation or later deformation due to temperature changes would be obvious.  In addition, Figures 3-5 show a narrowing gap.  A configuration where there is no gap, and thus abutting contact between the panel would also be obvious.  A continuous gap free configuration would be aesthetically pleasing to one of ordinary skill in the art at the time of the effective filing date of the invention.

    PNG
    media_image7.png
    294
    746
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    334
    639
    media_image8.png
    Greyscale

Shaw does not teach that the first section projects toward the rear elevation of the sidinq panel to a first trough and instead teaches flat surface.  However, it would be obvious to one of ordinary skill in the art at the time of the effective filling date to have surface with a trough since changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  A curved surface with a trough would be aesthetically pleasing.
In re Claims 12-13 and 15, Wagner teaches that the upper lock includes a recess configured to receive a hook insert of the lower lock.  The recess includes a constricted opening.  The recess is disposed at the base of a cavity, and the insert is disposed at the end of a leg.  (Figures 1-5, annotated Figures)
In re Claim 21, the modified Shaw has been previously discussed.  The claimed language simply specifies that the profile of one panel differ from the profile of another.  This could mean almost anything. The panel profiles could be of a different color.  One panel (and therefore its profile) may be of a different size from another panel to allow for installation in more confined spaces.  Changes in color are a design choice that would be obvious matter of design choice.  Changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  These and other broad profile changes would be obvious to one of ordinary skill in the art at the time of filing for aesthetic reasons or to ease installation.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633